Title: From Thomas Jefferson to William C. C. Claiborne, 23 May 1803
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Sir
                     
            Washington May 23. 1803.
          
          I have duly recieved the memorial and petition of the House of Representatives of the Missisipi territory, praying that measures may be adopted for procuring to the citizens of the US. settled on the navigable rivers running into the bay of Mexico the free navigation of those rivers to & from the ocean.   early in the last year, having recieved an application from the inhabitants themselves, instructions were given to our Minister in Spain to represent to it’s government the importance to us of a free passage through those rivers, on principles similar to those on which a like right had been established on the Missisipi. the subject was resumed in the instructions to our joint ministers lately appointed to the same government: and the House of Representatives may rest assured that I consider an innocent and free passage along those waters as so necessary to the use of our territories on them, that nothing will be wanting on my part to their ultimate attainment. praying you to make this communication to the House of Representatives at their next meeting, I tender you assurances of my high consideration & respect.
          
            Th: Jefferson
          
         